Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority 

2.	Application 17/017,393, filed 09/10/2020 Claims Priority from Provisional Application 62/898,718, filed 09/11/2019.


EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE

3.	This action is in reply to the amendment filed on 07/14/2022, the Telephonic Interview held on 08/25/2022, and the follow-up electronic communications with Applicants’ Representative, Michael C. Brandt (Reg. No. 65,476) on 08/25/2022.

4.	The amendment to the Specification filed on 07/14/2022 has been entered, which amends paragraph [1] of the Specification. The objection to the Specification is removed in response to Applicants’ amendment correcting the typographical error noted in the previous Office action.

5.	Claims 1, 2-3, 10, 16, 19, and 20 are amended via the Examiner’s Amendment provided below. Claim 21 has been cancelled via the Examiner’s Amendment provided below. Claim 22 has been added via the Examiner’s Amendment provided below.

6.	In response to the amendments to claims 1, 19, and 20, the 35 USC §101 and §103 rejections applied to claims 1-20 in the previous office action are withdrawn. 

7.	Claims 1-12, 14-20, and 22 are now pending and allowed.
EXAMINER’S AMENDMENT

8.	An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

9.	Authorization for this Examiner’s Amendment was given by Applicants’ Representative, Mr. Michael C. Brandt (Reg. No. 65,476), on 08/25/2022.

10.	The application has been amended as follows:

In the Claims:

Claims 1, 2-3, 10, 16, 19, and 20 are amended via the Examiner’s Amendment provided below, whereas claims 4-9, 11-12, 14-15, and 17-18 shall remain as presented in the amendment filed on 07/14/2022. Claim 21 has been cancelled via the Examiner’s Amendment provided below. Claim 22 has been added via the Examiner’s Amendment provided below.


1.	(Currently Amended) One or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause:
	training a machine learning model using a set of labelled expense data to estimate whether expenses are allowed under one or more expense policy rules, wherein the machine learning model comprises a neural network including cells with memory, wherein training the machine learning model comprises: 			determining an estimation error for the neural network;
		assigning, by a backpropagation process, a fraction of the estimation error to a cell in the 	neural network;
		performing unsupervised adjustments to one or more memory parameters of the cell in 	the neural network based at least in part on the fraction of the estimation error assigned to the cell 	by the backpropagation process; 
		
		selecting a set of memory parameters for the neural network 	based at least in part on the estimation error ;
	receiving, by an expense report submission system via a graphical user interface, a first user query inquiring whether a particular expense is allowed, wherein the first user query is a natural language query that is received prior to the particular expense being incurred;
	generating at least one feature vector based at least in part on the natural language query;
	inputting the at least one feature vector into the trained machine learning model to generate, by the trained machine learning model, an estimated label for the particular expense;
	generating, by the expense report submission system, a response to the first user query based at least on the estimated label for the particular expense, wherein the response to the first user query indicates whether the expense is allowed 
	presenting, by the expense report submission in the graphical user interface, the response to the first user query.

2.	(Currently Amended) The one or more media of claim 1[[:]], wherein the particular expense is associated with a particular instance of business travel;
	wherein the at least one feature vector is further generated based on attributes associated with the particular instance of business travel 

3.	(Currently Amended) The one or more media of claim 1, wherein the response to the first user query indicates that the particular expense is not allowed and comprises an explanation based at least on the one or more expense policy rules.

10.	(Currently Amended) The one or more media of claim 1, further storing instructions which, when executed by one or more processors, cause: presenting, by the expense report submission system in the graphical user interface, a system performance metric corresponding to a performance in completing one or more tasks associated with the particular expense.

16. (Currently Amended) The one or more media of claim 1, wherein the instructions further cause: performing at least one of a forward pass or a distance calculation as a function of at least the at least one feature vector and the machine learning model.

19.	(Currently Amended) A system comprising: 
	at least one device including a hardware processor;
	the system being configured to perform:
		training a machine learning model using a set of labelled expense data to estimate whether expenses are allowed under one or more expense policy rules, wherein the machine learning model comprises a neural network including cells with memory, wherein training the machine learning model comprises:
			determining an estimation error for the neural network;
			assigning, by a backpropagation process, a fraction of the estimation error to a cell 	in the neural network;
			performing unsupervised adjustments to one or more memory 	parameters of the cell in the neural network based at least in part on the fraction of the 	estimation error assigned to the cell by the backpropagation process; 
			
			selecting a set of memory parameters for the neural 		network based at least in part on the estimation error ;
		receiving, by an expense report submission system via a graphical user interface, a first 	user query inquiring whether a particular expense is allowed, wherein the first user query is a 	natural language query that is received prior to the particular expense being incurred;
		generating at least one feature vector based at least in part on the natural language query;
		inputting the at least one feature vector into the trained machine learning model to generate, 	by the trained machine learning model, an estimated label for the particular expense;
		generating, by the expense report submission system, a response to the first user query 	based at least on the estimated label for the particular expense, wherein the response to the first 	user query indicates whether the expense is allowed 
		presenting, by the expense report submission in the graphical user interface, the response to the first user query.

20.	(Currently Amended) A method comprising:
	training a machine learning model using a set of labelled expense data to estimate whether expenses are allowed under one or more expense policy rules, wherein the machine learning model comprises a neural network including cells with memory, wherein training the machine learning model comprises: 			determining an estimation error for the neural network;
		assigning, by a backpropagation process, a fraction of the estimation error to a cell in the 	neural network;
		performing unsupervised adjustments to one or more memory parameters of the cell in 	the neural network based at least in part on the fraction of the estimation error assigned to the cell 	by the backpropagation process; 
		
		selecting a set of memory parameters for the neural network 	based at least in part on the estimation error ;
	receiving, by an expense report submission system via a graphical user interface, a first user query inquiring whether a particular expense is allowed, wherein the first user query is a natural language query that is received prior to the particular expense being incurred;
	generating at least one feature vector based at least in part on the natural language query;
	inputting the at least one feature vector into the trained machine learning model to generate, by the trained machine learning model, an estimated label for the particular expense;
	generating, by the expense report submission system, a response to the first user query based at least on the estimated label for the particular expense, wherein the response to the first user query indicates whether the expense is allowed 
	presenting, by the expense report submission in the graphical user interface, the response to the first user query.

21. (Canceled)

22. (New) The system of Claim 19, wherein the particular expense is associated with a particular instance of business travel;
	wherein the at least one feature vector is further generated based on attributes associated with the particular instance of business travel.

Response to Arguments

11.	Applicants’ arguments filed July 14, 2022, have been fully considered.

12.	Applicants submit “that these limitations, directed to specific techniques for training and applying a machine learning model to process and respond to natural language queries, are not directed to an abstract idea for similar reasons detailed in Example 39 in the Subject Matter Eligibility Examples and highlighted in the MPEP 2106.04.” Applicant further submits “the claim recites unique aspects for applying and integrating the model into query processing, including generating at least one feature vector based at least in part on the natural language query and inputting the at least one feature vector into the trained machine learning model to generate, by the trained machine learning model, an estimated label for the particular expense. Therefore, Applicant respectfully submits that the claims do not merely recite “training and using a machine learning tool for the purpose for which it is intended”, but rather recite a practical application and an inventive concepts that is patentable under 35 U.S.C.101 for at least the same reasons given in Example 39.” [Applicants’ Remarks, 07/14/2022, pages 10-11]
	
	In response to Applicants’ argument, it is noted that the §101 rejection of claims 1-20 is withdrawn in response to Applicants’ amendment, which is sufficient, when evaluated under Step 2A Prong Two of the subject matter eligibility inquiry, to render the claims eligible by integrating the judicial exception into a practical application. Reasons for allowance are provided below.

13.	Applicants submit “Matthews does not teach or suggest that the training involves “using a set of labelled expense data to estimate whether expenses are allowed under one or more expense policy rules”, “performing unsupervised adjustments of model parameters for estimating, by the machine learning model whether the expenses are allowed”, “determining an estimation error for different sets of model parameters,” and “selecting a set of model parameters for the machine learning model based at least in part on the estimation error for the different sets of model parameters” as recited in claim 1.” Applicants further submit “Matthews does not teach or suggest that applying the AI engine to a query includes “inputting the at least one feature vector into the trained machine learning model to generate, by the trained machine learning model, an estimated label for the particular expense” and “generating, by the expense report submission system, a response to the first user query based at least on the estimated label for the particular expense, wherein the response to the first user query indicates whether the expense is allowed based at least on the one or more expense policy rules” as currently recited in the claims.” [Applicants’ Remarks, 07/14/2022, pages 13-14]

	In response to Applicants’ argument, the Examiner agrees. Applicants’ amendments and supporting arguments with respect to the §103 rejection have been considered and deemed sufficient to overcome the §103 rejection of claims 1-20. More specifically, the Examiner finds all of the limitations of the independent claims to be integrated in a manner that is not rendered obvious over the prior art of record, including Matthews et al. (US 2020/0311729 A1) in view of Efraim et al. (US 2019/0378136 A1). Reasons for allowance are provided below.
REASONS FOR ALLOWANCE

14.	Allowed Claims:  Claims 1-12, 14-20, and 22 are allowed, wherein claims 1, 19, and 20 are independent and claims 2-12, 14-18, and 22 are dependent.

15.	Reasons for Allowance:
The present invention is directed to an expense reporting system that leverages machine learning to facilitate and automate various aspects of processing expense reports and queries. More specifically, the claim limitations are directed to specific techniques for training and applying a machine learning model to process and respond to natural language queries.
The closest prior art references of record, Matthews et al. (US 2020/0311729 A1) and Efraim et al. (US 2019/0378136 A1), are directed to a system for a virtual assistant using artificial intelligence to determine the context of a travel-related transactions and a policy manager to verify that the transaction expense is in accordance with enterprise policies, and to a method/system for approving expenditures, in real-time, for users associated with an organization based on analysis of scheduling information indicative of activities scheduled for the user and compliance of the expenditures with predefined expenditure rules and/or learned approval patterns, respectively. With respect to independent claims 1/19/20, Matthews and Efraim collectively teach features for  receiving a first user query inquiring whether a particular expense is allowed (See, e.g., Matthews et al., paragraphs 0004, 0025, 0090); generating a response to the first user query, wherein the response to the first user query indicates whether the expense is allowed based at least on the one or more expense policy rules (See, e.g., Matthews et al., paragraphs 0030, 0080); training a machine learning model using a set of labelled expense data to estimate whether expenses are allowed (See e.g., Efraim et al., paragraphs 0021-0023, 0057, 0123); wherein the first user query is a natural language query that is received prior to the particular expense being incurred (See e.g., Efraim et al., paragraphs 0012-0013, 0050, 0080); generating a response to the first user query (See e.g., Efraim et al., paragraphs 0018, 0023); and presenting the response to the first user query (See e.g., Efraim et al., paragraphs 0023, 0055-0056) [See Non-Final Rejection mailed 03/29/2022 for detailed prior art citations corresponding to the above-noted subject matter].
	However, with respect to independent claim 1, Matthews et al., Efraim et al., and the other prior art of record does not teach training a machine learning model using a set of labelled expense data to estimate whether expenses are allowed under one or more expense policy rules, wherein the machine learning model comprises a neural network including cells with memory, wherein training the machine learning model comprises: determining an estimation error for the neural network; assigning, by a backpropagation process, a fraction of the estimation error to a cell in the neural network; performing unsupervised adjustments to one or more memory parameters of the cell in the neural network based at least in part on the fraction of the estimation error assigned to the cell by the backpropagation process; selecting a set of memory parameters for the neural network based at least in part on the estimation error; generating at least one feature vector based at least in part on the natural language query; inputting the at least one feature vector into the trained machine learning model to generate, by the trained machine learning model, an estimated label for the particular expense, as recited and arranged in combination with the other limitations of independent claim 1, and as similarly encompassed by independent claims 19 and 20. The prior art of record neither teaches nor suggests all particulars of the limitations as recited in independent claims 1, 19, and 20. While individual features may be known per se, there is no teaching or suggestion absent Applicants’ own disclosure to combine these features other than with impermissible hindsight. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings to make the entire claim obvious. Accordingly claims 1-12, 14-20, and 22 are allowable over the prior art.
With respect to withdrawal of the §101 rejection, the §101 rejection is withdrawn based on a finding that, when evaluated in accordance with MPEP 2106.05, under Step 2A Prong Two, the claims have been determined to recite additional elements that integrate the abstract idea into a practical application. Applicants’ amendments to independent claims 1/19/20 and supporting arguments are sufficient to overcome the §101 rejection of claims 1-20. In particular, the Examiner notes with respect to independent claims 1/19/20 that, although the claims recite an abstract idea falling under the “Certain Methods of Organizing Human Activity” abstract idea grouping as set forth in the 2019 PEG, the additional elements of one or more processors, an expense report submission system, a graphical user interface, a machine learning model, and performing the training a machine learning model using a set of labelled expense data to estimate whether expenses are allowed under one or more expense policy rules, wherein the machine learning model comprises a neural network including cells with memory, wherein training the machine learning model comprises: determining an estimation error for the neural network; assigning, by a backpropagation process, a fraction of the estimation error to a cell in the neural network; performing unsupervised adjustments to one or more memory parameters of the cell in the neural network based at least in part on the fraction of the estimation error assigned to the cell by the backpropagation process; selecting a set of memory parameters for the neural network based at least in part on the estimation error; generating at least one feature vector based at least in part on the natural language query; inputting the at least one feature vector into the trained machine learning model to generate, by the trained machine learning model, an estimated label for the particular expense steps based thereon, as recited and arranged with the other limitations required by claims 1/19/20, serve to integrate the abstract idea into a practical application by applying the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims are not “directed to” the abstract idea recited therein. Further, Applicants’ reply makes evident the reason for allowance, satisfying the record as a whole as required by rule 37 CFR 1.104(e).

16.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Clark et al., Pub. No.: US 2019/0303781 A1 – describes a method that implements an automated trust discretionary distribution decisions. Clark teaches features related to generating at least one feature vector based on a natural language query (paragraphs 0026, 0030, 0049), and inputting a feature vector into a trained machine learning model (paragraphs 0059, 0061).
B.	Desai et al., Pub, No.: US 2020/0279219 A1 – describes a procurement analysis platform that trains a machine learning model on a training set of data.
C.	Dasgupta et al., Patent No.: US 10,592,544 A1 – describes that techniques such as backward propagation and forward propagation are used to determine a gradient and adjust the weight factors of the neurons in the long short-term memory.
D.	Farrell et al., Pub. No.: US 2016/0078566 A1 – describes methods and apparatus for adaptive expense processing and management
E.	Chaudhari et al., Patent No.: US 11,423,451 B1 – describes a speech processing procurement system. Further describes managing procurement of goods and services through procurement protocols.
F.	Sood et al., Pub. No.: US 2020/0118137 A1 – describes purchase advice in which a request is received from the user to authorize a transaction or purchase of an item.
G.	Bozkus, Zeki, Christophe Bisson, and Taner Arsan. "Analytical expense management system." 2009 First International Conference on Networked Digital Technologies. IEEE, 2009 – describes the elaboration of an analytical expense management system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683